Citation Nr: 0948559	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for claimed chronic 
obstructive pulmonary disease (COPD), including emphysema.

3.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
issued by the RO.

The issues of entitlement to service connection for claimed 
PTSD and hypertension are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated COPD is not shown to be due to an 
event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

COPD is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2005.  The letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Veteran has not been afforded a VA medical examination.  
Medical examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  
However, the veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).    In this case, 
the Veteran has not asserted continuity of symptomology; 
McLendon accordingly does not apply and remand for VA 
examination is not warranted at this point. 

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts that his current COPD is due to his 
period of active service, specifically due to exposure to 
herbicides (Agent Orange) during his service in Vietnam.  In 
this regard, the Board is aware that VA regulations provide 
that a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the Vietnam Era and has one 
of the diseases listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the disease.  See 38 C.F.R. § 
3.307(a)(6)(ii).  Despite the Veteran's contentions, COPD is 
not a disease for which the presumptive provisions apply.  
38 C.F.R. § 3.309(e).  Therefore, the Veteran's claim will 
only be addressed on a direct service connection basis in 
this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The Veteran's service treatment records contain no complaints 
of, treatment for or findings referable to COPD or any other 
respiratory disorder.  At the time of his July 1967 
separation physical examination, no respiratory pathology was 
identified by the examiner.  The earliest evidence of record 
of COPD is a September 2003 private treatment record 
documenting COPD exacerbation.  A September 2004 record from 
the Retirement Systems Division of the North Carolina State 
Treasurer reports a greater than 10 year history of COPD.  
However, none of this medical evidence of record contains an 
opinion or similar evidence linking current COPD back to 
service.


Service connection requires the existence of a current 
disability; the existence of the disease or injury in 
service, and a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Veteran has shown a 
current diagnosis of COPD, so the first element of service 
connection is met.  However, evidence of a present condition 
is generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).   In the present case no 
respiratory complaints were noted in service, and the current 
COPD pathology was first noted many years after the Veteran 
was discharged from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The only evidence of record supporting the Veteran's claim is 
various lay assertions submitted by him.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case there is no 
competent medical evidence whatsoever of any relationship 
between the Veteran's claimed COPD and active service, to 
include exposure to herbicides.

Thus, a basis for awarding service connection for COPD has 
not been established.  The "benefit of the doubt" doctrine 
is inapplicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert supra; 
38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for COPD is denied.


REMAND

With regard to the Veteran's claims for entitlement to 
service connection for PTSD and hypertension, the claims file 
reflects that a remand is warranted, even though such will, 
regrettably, further delay a final decision on these claims 
on appeal.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  However, the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009)
 
In this case, the Veteran was diagnosed with PTSD in an 
October 2004 private treatment record.  However, what has not 
been established is a link between the diagnosed PTSD and an 
in-service stressor.  In this regard, in various lay 
statements, the Veteran reports several stressors that have 
not been verified, neither has an attempt in this regard been 
made.  When a veteran has provided a description of his in-
service stressors, it is the responsibility of the RO to 
contact the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) so as to obtain the unit records of 
his unit and to conduct further unit research, if possible. 

With respect to the Veteran's claim for hypertension, to 
include as secondary to the service-connected diabetes, the 
Board notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

The Veteran has provided treatment records documenting 
treatment for hypertension and he has service-connected 
diabetes mellitus Type II.  He has accordingly presented a 
prima facie case for secondary service connection and should 
be afforded a VA examination specifically addressing whether 
the claimed hypertension is caused or aggravated by the 
service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims.  The 
letter should reflect all appropriate 
regulatory and legal guidance.  See 38 
C.F.R. § 3.310 (2009); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
        
2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
PTSD and hypertension.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claims.
        
3.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his hypertension.  The 
Veteran's claims folder must be made 
available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All indicated 
tests and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as the 
following questions:

a. Is it at least as likely as not 
(50 percent chance or better) that 
the claimed hypertension is 
proximately due to or the result of 
the service-connected diabetes 
mellitus?
  
b. If not, then is the claimed 
hypertension aggravated (i.e., 
worsened beyond its natural 
progression) by the Veteran's 
service-connected diabetes mellitus?  
If so, the examiner should attempt 
to objectively quantify the degree 
of aggravation above and beyond the 
level of impairment had no 
aggravation occurred.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
        
4.  The Veteran should be afforded 
another opportunity to submit a more 
complete stressor statement in order to 
facilitate verification of all of his 
claimed events.  This should include 
detailed information concerning all of 
the incidents during service.  Then the 
RO make a formal determination as to 
whether the Veteran has presented a 
verifiable stressor in sufficient detail 
to warrant submission to the JSRRC for 
verification.  

If the RO determines the Veteran has not 
presented a verifiable stressor, such 
determination should be documented in a 
memorandum and associated with the file.  
If the RO determines the Veteran has 
presented one or more verifiable 
stressors, such stressor(s) should be 
provided to JSRRC.  Upon receipt of a 
response from JSRRC, the RO should 
determine whether the received materials 
corroborate a claimed in-service stressor 
or stressors.
        
5.  Then, the Veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  

The examiner must determine whether the 
Veteran has PTSD due to an in-service 
stressor(s) or other incident of his 
service.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

If the Veteran is diagnosed with any 
psychiatric disorder other than PTSD, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
(i.e., at least 50 percent probable) that 
such disability is related to active 
service.  The rationale for such opinion 
should be provided.
        
6.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.
        
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


